Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to because paragraph [0033] refers to "Fabry-Perrot" instead of "Fabry-Perot".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10620368 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 anticipates instant claims 1 and 2 and patented claim 5 anticipates instant claim 8.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0079854 A1.
	Claim 1:  '854 discloses an optical fiber comprising (see mainly Table 1 Example 3):
	a core that propagates a light that includes a wavelength between 1000 nm and 1100 nm inclusive (for example 1060 nm since it is doped with Yb, note [0053]), wherein
	the light propagates in the core at least in an LP01 mode and an LP11 mode,
	a difference between a propagation constant of the light in the LP01 mode and a propagation constant of the light in the LP11 mode is between 1735 rad/m and 4000 rad/m inclusive.  As to whether the fiber supports LP01 and LP11 modes and satisfies the recited range of differences between their propagation constants (Δβ), it is observed that the fiber of Example 3 has a core diameter of 30 µm and a relative refractive index Δ of 0.11%.  Based on structural identity (MPEP 2112.01(I)) and fig. 7 of the instant application, it is considered inherent that the Example 3 fiber would exhibit a Δβ of approximately 1750 rad/m, which is within the range of claim 1.  
Although '854 Example 1 (see [0074]) is not relied upon for the present rejection, both fig. 7 of the instant application and claims 1 and 3 of US 10620368 B2 (applied above) provide evidence that the Example 1 fiber would exhibit the recited properties, since that fiber has a core diameter of 20 µm and a core index Δ of 0.13% (hence Δβ is between 3000 and 3500 rad/m).
	Claim 2:  The light includes a wavelength of 1060 nm that propagates in the core at least in the LP01 mode and the LP11 mode.
	Claim 3:  The difference between the propagation constant of the light in the LP01 mode and the propagation constant of the light in the LP11 mode is smaller than 1850 rad/m (roughly 1750 rad/m as mentioned above, and clearly less than 1850 rad/m by reference to fig. 7 of the instant application).
	Claim 8:  Ytterbium is added to the core ([0074]).
	Claim 9:  '854 discloses a laser device comprising the optical fiber according to claim 1 ('854 claim 10, [0003], [0021], [0029], [0073], etc.).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and applicable intervening claims.  The applied '854 reference does not disclose or suggest the recited ranges for theoretical cutoff wavelength (as defined in [0057] of the specification) for the various modes.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874